Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

	Response to Amendment
Applicant's arguments filed March 2, 2022, have been fully considered but they are not deemed to be persuasive.

Applicant states that Kamikawa et al doesn’t show that the left and right hydraulic cylinders extend or contract at different rates during a pitch movement of inclining the blade in the forward/rearward direction. On further review, this is incorrect.
Kamikawa et al states “when the first hydraulic cylinder 4A and the second hydraulic cylinder 4B are simultaneously contracted so that the blade 10 is inclined rearwardly (pitched-back), the distance related to the second hydraulic cylinder 4B does not yet reach a minimum at the time the distance L.sub.7 related to the first hydraulic cylinder 4A has reached a minimum” (column 16 line 10-15) and “The first hydraulic cylinder 4A and the second hydraulic cylinder 4B are the same, but the mount positions P1 and P2 of their distal ends on the rear surface of the blade 10 are asymmetrical” (column 16 line 61-64). Since the cylinders are the same (i.e. length), but, when one reaches its end position, the other has not; they must be moving at different rates. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The specification states “the extension/contraction rate of left tilt cylinder 15L is made smaller than the extension/contraction rate of right tilt cylinder 15R. Cylinder extension/contraction rate VR of right tilt cylinder 15R and cylinder extension/contraction rate VL of left tilt cylinder 15L are expressed as VL=α X VR, where a represents a coefficient of more than 0 and less than 1. Coefficient α is set in accordance with a ratio of stroke amounts of right tilt cylinder 15R and left tilt cylinder 15L for moving blade 12 from the foremost inclination posture to the rearmost inclination posture” (page 11 line 11-18), and further discussed as “For example, when the stroke amount of left tilt cylinder 15L for moving blade 12 from the foremost inclination posture to the rearmost inclination posture is smaller by 10% than the stroke amount of right tilt cylinder 15R for moving blade 12 from the foremost inclination posture to the rearmost inclination posture, cylinder extension/contraction rate VL of left tilt cylinder 15L is set to be smaller by 10% than cylinder extension/contraction rate VR of right tilt cylinder 15R and coefficient α=0.9 can be attained” (page 12 line 11-17).
Claim 1 claims “a ratio of an extension/contraction rate of the left hydraulic cylinder to an extension/contraction rate of the right hydraulic cylinder is set in accordance with a ratio of stroke amounts of the left hydraulic cylinder and the right hydraulic cylinder for moving the blade from the foremost inclination posture to the rearmost inclination posture” (last 4 lines). One of ordinary skill in this art would understand that an extension/contraction rate of the left hydraulic cylinder is inherently proportional to the (desired or actual) stroke amount of the left hydraulic cylinder and an extension/contraction rate of the right hydraulic cylinder is inherently proportional to the (desired or actual) stroke amount of the left hydraulic cylinder. Therefore, a ratio of extension/contraction rates of the left and right hydraulic cylinders would inherently be in accordance with a ratio of stroke amounts of the left and right hydraulic cylinders, for all systems. 

  
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 last 4 lines “a ratio of an extension/contraction rate of the left hydraulic cylinder to an extension/contraction rate of the right hydraulic cylinder is set in accordance with a ratio of stroke amounts of the left hydraulic cylinder and the right hydraulic cylinder for moving the blade from the foremost inclination posture to the rearmost inclination posture” is confusing, since it appears to be inherent in all systems (see claim interpretation). If there is a different interpretation, that different interpretation is not clear, and therefore confusing.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a left control valve that controls direction and flow rate of supply of hydraulic oil to the left hydraulic cylinder; a right control valve that controls direction and flow rate of supply of the hydraulic oil to the right hydraulic cylinder” (line 6-9), and the claim also recites “the left control valve controls the direction and flow rate of the hydraulic oil supplied to the left hydraulic cylinder via the left direction control valve, and the right control valve controls the direction and flow rate of the hydraulic oil supplied to the right hydraulic cylinder via the right direction control valve” (line 16-19), which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Claims 2-7 are indefinite, since they depend from claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obvioussness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Subject matter developed by another person, which qualifies as prior art only under subsection (f) or (g) of section 102 of this title, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the invention was made, owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-7 and are rejected under 35 U.S.C. § 103 as being unpatentable over Shimada (9617710) in view of Kamikawa et al (5620053). Shimada discloses work machine comprising left (72) and right (71) hydraulic cylinders symmetrically attached (suggested by e.g. column 5 line 27-31, since they move at the same speed to tilt (i.e. pitch) forward and back) to a blade (50), to incline the blade forward/rearward and leftward/rightward, and supported by a body (10); left (84B, 84H) and right (83B, 83H) control valves respectively control left (84) and right (83) direction control valves through which the hydraulic oil supplied to the left right hydraulic cylinder flows; a controller (20) controls the left and right control valves to simultaneously extend or contract the left and right hydraulic cylinders at the same rate during a pitch movement of inclining the blade in the forward/rearward direction (e.g. column 5 line 27-32), wherein a ratio (1) of an extension/contraction rate of the left hydraulic cylinder to an extension/contraction rate of the right hydraulic cylinder is set in accordance with a ratio (1) of stroke amounts of the left hydraulic cylinder and the right hydraulic cylinder for moving the blade from the foremost inclination posture to the rearmost inclination posture (which is inherent for all systems, see claim interpretation); but does not disclose that the left and right .
Kamikawa et al teaches, for a work machine with left (4B) and right (4A) hydraulic cylinders attached to a blade (10), to incline the blade forward/rearward and leftward/rightward; that the left and right hydraulic cylinders are asymmetrically attached to the blade (e.g. fig 14C, column 15 line 52-65), such that the controller that controls the left and right control valves to simultaneously extend or contract the left and right hydraulic cylinders at different rates from each other during a pitch movement of inclining the blade in the forward/rearward direction (column 16 line 10-15), for the purpose of being able to further tilt the blade when one of the cylinders is at its minimum position, by further contracting the other of the cylinders (column 16 line 10-17).
Since Shimada and Kamikawa et al are both from the same field of endeavor, the purpose disclosed by Kamikawa et al would have been recognized in the pertinent art of Shimada. It would have been obvious at the time the invention was made to one having ordinary skill in the art to asymmetrically attach the left and right hydraulic cylinders to the blade of Shimada, such that the controller that controls the left and right control valves to simultaneously extend or contract the left and right hydraulic cylinders at different rates from each other during a pitch movement of inclining the blade in the forward/rearward direction, as taught by Kamikawa et al, for the purpose of being able to further tilt the blade when one of the cylinders is at its minimum position, by further contracting the other of the cylinders.

For claims 2-7, Kamikawa et al teaches, as part of asymmetrically attach the left and right hydraulic cylinders to the blade, that the left hydraulic cylinder is attached in the blade at a left attachment position (P2) which is lower in the upward/downward direction, relative to a right attachment position (P1), where the right hydraulic cylinder is attached in the blade, and extension/contraction rate of the left hydraulic cylinder is smaller than the extension/contraction rate of the right hydraulic cylinder during the pitch movement (inherent due to the geometry, claim 2 and 3), which includes during the 
Since the combination of Shimada and Kamikawa et al results in the left and right hydraulic cylinders being asymmetrically attached to the blade, and Kamikawa et al teaches further details of the attachment; it would have been obvious at the time the invention was made to one having ordinary skill in the art to attached the left hydraulic cylinder to the blade of Shimada at a left attachment position, which is lower in the upward/downward direction, relative to a right attachment position, where the right hydraulic cylinder is attached in the blade, and making extension/contraction rate of the left hydraulic cylinder smaller than the extension/contraction rate of the right hydraulic cylinder during the pitch movement (claim 2 and 3), which includes during the pitch movement of moving the blade from a foremost inclination posture to a rearmost inclination posture (claim 4); with an angle formed by the left hydraulic cylinder with respect to the blade is different from an angle formed by the right hydraulic cylinder with respect to the blade, when the blade is not inclined in a leftward/rightward direction with respect to the body (claim 5); the left and right hydraulic cylinders have the same maximum stroke length (claim 6); and the controller is capable of changing a setting value of an extension/contraction rate of at least one of the left hydraulic cylinder and the right hydraulic cylinder (claim 7), as taught by Kamikawa et al, as part of  asymmetrically attaching the left and right hydraulic cylinders to the blade.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745